MOORE, Judge.
The appellant attacks a final order of the appellee which publicly reprimanded him. Unfortunately, the appellee has neither appeared before this Court nor filed a brief in support of its final order.
We initially note that appellee’s final order was not rendered timely. However the consequences of such tardiness will not be visited upon the appellee unless the fairness of the proceedings or the correctness of the action taken are impaired. G & B of Jacksonville, Inc. v. State Department of Business Regulation, Division of Beverage, 362 So.2d 951 (Fla. 1st DCA 1978), appeal dismissed, 372 So.2d 468 (Fla.1979). Under the circumstances of this case it can hardly be said that the twenty-two day delay in rendering the final order caused any impairment.
The determinative question, therefore, is whether the final order is supported by competent substantial evidence. Davis v. Florida Real Estate Commission, 263 So.2d 251 (Fla. 3rd DCA 1972). After careful consideration of the record and appellant’s brief, we hold that the Commission’s final order is not supported by substantial competent evidence and the Commission erred in rejecting the hearing officer’s conclusions.
REVERSED.
GLICKSTEIN and HURLEY, JJ., concur.